 

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4

Gene Alfred Palmer II

 

Plai

Vv.

King County] a

corporation;

Prosecutor’s Off
subdivision of K
a municipal cory
Seattle Police D
subdivision of C
a municipal cory

Jenny Durka

tif

in

municipal

g County
hice, a

ling County,
oration;
ppartment, a
ity of Seattle
oration;

 

d Jane Doe

Durkan her wife, individually
and as former US. Attorney;

US Attorney’

SPD Officer Colleen Raftis and
Husband John

and John and
through 50 in
Defe

Ss

Ja
clu
nd

ffice;

oe Raftis;
e Does 1
sive,
Ants.

:19-cv-01777-RSL

Document 42 Filed 06/08/20 Page 1 of 11

Honorable Robert S. Lasnik

 

 

 

 

 

FILED
rere L_MAIL
JUN 08 2029

AT SEATTLE
CLERK U.S. DISTRICT COUR;
WESTERN DISTRICT OF WASHINGTON
BY : DECUTY

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

i ee ee ee eee eee eee

 

COMES NO}

defendants st

ate

sas follows:

 

I

AMENDED COMH

 

NO. 219 CV 01777 RSL

AMENDED
COMPLAINT FOR DAMAGES AND
DEMAND FOR JURY

W the plaintiff, Gene Alfred Palmer I, Pro Se and for cause of action against

JURISDICTION AND VENUE

laintiff is a resident of Washington State.

LAINT - 1

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cv-01777-RSL Document 42 Filed 06/08/20 Page 2 of 11

2.
Washington

spouses alleg

3.

Ipefendants are residents of King County and US defendants are actors in

State. All acts or omissions of the defendants who are married are liability of

That defendants John and Jane Does 1 through 50, inclusive, individuals or

entities are sued|under fictitious names, their true names and capacities being unknown at this

time to the pl

aintiff who is informed and believes and thereon alleges that said defendants are

responsible in some manner for the events and happenings referred to herein, and will ask

leave of the ¢

same has bee

aremaining ¢

employment.
4.

herein due to
5.

pursuant to 4

ouft to amend this complaint to show their true names and capacities when the
n determined. Each such defendant may have been the agent and/or employee of

lef¢ndant and was acting within the course and scope of such agency and/or

‘The court has proper jurisdiction over the defendants and is the proper venue

th¢ residence of the defendants and the place of acts or omissions alleged.

nq

hrisdiction and venue is proper in the Western District Court of Washington

2 USC 1983; 28 USC 1343 (1),(3); 28 USC 1367 (a) and US Constitutional

Amendments: First, Fifth, Ninth, and Fourteenth.

6.

Washington.

FACTS
Qn or about May 28, 2010, plaintiff was involved in an accident in Seattle,

Hejand at least one other witness called 911 and reported the accident and his

injury and assault by Andy Lee. On 6/5/10 plaintiff gave authority to the Seattle Police

Department t

calls were de

0 cbllect the 911 recordings and they did so. Supposedly, the records for the 911

strdyed by the 911 system and are no longer available through them. Seattle ©

Police Departmant personnel say that they provided it to the King County Prosecutor’s Office.

AMENDED COM#LAINT - 2

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Cas

Said Office d

had received

Attorney’s Of

Department r

ecl

the

purchasing off in

Police Depart

his attorney rep¢

King County
plaintiff and 1
neither docun
42.56.et seq.

7.

Prd

A

be blind-folded,

8.

admitted exis

in King County

the government

ted]

ultimately discla

appellant brough

recently (2-3
Washington ¢

information ft

Cou

Or

AMENDED COME

 

fic

eCe

Ime

:19-cv-01777-RSL Document 42 Filed 06/08/20 Page 3 of 11

ned to bring a criminal case and wrote a declining memo indicating that they
911 records. They supposedly transferred the file to the Seattle City

e, which supposedly does not have them. Additionally, the Seattle Police

ived a file from State Farm Insurance Company regarding Andy Lee’s

surance through them for the subject of 5/28/10 loss and supposedly the Seattle
Int transmitted this file to the King County Prosecutor’s Office. Plaintiff and
latedly (e.g. 9/3/13 and 11/21/14) requested full and complete copies of the

secutor’s Office file regarding the 5/28/10 incident involving Andy Lee and

elated materials, including the 911 records and the Andy Lee State Farm file and

herits were ever produced. This in violation of the Public Records Act RCW

free democracy requires government disclosure of records. Lady justice may
but even she needs to read government records to do justice.

ppellant requested records from the government, which the government

and then did not produce because they said they did not exist anymore. I sued
Superior Court and the government won on summary judgment. Other arms of
found the fraud in destroying and hiding the records by the government and
sed this to the appellant after holding that information for some time, but

t a motion to vacate within a reasonable time after he finally discovered it just

months) before he filed his motion. The trial court denied the motion. The

rt of Appeals denied the appeal in error thinking that appellant had the

6 months when that was actually the government who had that. This was

LAINT - 3

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cv-01777-RSL Document 42 Filed 06/08/20 Page 4 of 11

pointed out very

Washington

9.

clearly in the motion for reconsideration, but it was denied in a word. The

State Supreme Court denied the petition for review within this last month.

—

nh the Washington Court of Appeals 3/4/19 decision at page 7 the court stated

that in my “own declaration, Palmer was aware of the purported indictments and fraudulent

activity on May/4, 2016.... Here, Palmers 16-month delay in filing his second CR60(b) motion

was lengthier

than the delay in Luckett. Also, like Luckett, Palmer has no justifiable excuse for

the lengthy delay in filing his motion to vacate.... We hold that Palmer’s second motion to

vacate was not filed within a reasonable time... denying it on CR60(b)(4) and (11) grounds.”

10.

‘This is factually incorrect. While the second CR60(b) motion was filed 16

months after the May 2016 summary judgment, it was indeed filed within a “reasonable time.”

 

The court is i
activity on
“recently” le

11.

correct in stating that I was aware of purported indictments and fraudulent
ay |4, 2016. My declaration, dated August 27, 2017, clearly stated that I had only
rn¢d of this from the U.S. Marshalls.

In five places in my declaration dated 8/27/17 I stated very clearly that I only

discovered the new evidence of fraud etc. by defendants “recently” to that date. I only

discovered thesq things that summer and brought the CR60(b) motion that very summer.---

within 2 or 3

for filing:

manths of discovery and certainly not 16 months. And this is “reasonable time”

First set of two deferences to recent time in declaration:

12.

based on new

Tihe grounds for vacating the two summary judgment orders of 5/6/16 herein are

dqvelopments regarding the defendants’ King County attorneys Robin Fox and

Samantha Kann¢r fraud, perjury, obstruction of justice, etc. regarding the public disclosure

request of pla

AMENDED CQ

intiff, the subject of the suit herein. The plaintiff RECENTLY found out they

MHLAINT - 4

 

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 7

were investigatd
by a grand jury
overseeing the d
justice, slander,
destroying reco]

13. | g

:19-cv-01777-RSL Document 42 Filed 06/08/20 Page 5 of 11

d by the FBI and the Department of the Justice and were RECENTLY indicted
n the US District Court for the District of Columbia (Judge Reggie B. Walton
ase) for probable cause conspiracy, making false statements, obstruction of
defamation, perjury, and under 18 U.S.C. Title 101 Section 2071 regarding

ds.

econd set of three references to “recent” time in declaration: and RECENTLY

I learned that S€mantha Kanner and Robin Fox were RECENTLY indicted by a grand jury in

the US District ¢
assigned the cas|
justice, slander,
destroying recor

14. | JT
this information

15.

=

these facts recen
their investigatid
before that. The
with their fraud.

16.

ry

Vourt for the District of Columbia (Judge Reggie B. Walton RECENTLY

e) for probable cause conspiracy, making false statements, obstruction of
defamation, perjury, and under 18 U.S.C. Title 101 Section 2071 regarding

ds.

he U.S. Marshalls and federal agents never gave me any documents or any of
in 5/16 or any time until RECENTLY before I filed my 8/27/17 declaration. |
ly justifiable excuse for the short delay in filing my motion after learning of
tly before filing is that the U.S. Marshalls and federal enforcement were doing
ns and indictments and were not making this information available to me

significance of the information is obvious and defendants should not get away

ro se litigants pleadings are construed liberally and held to less stringent

standards than formal pleadings drafted by lawyers, i.e. courts can reasonably read pleading to

state valid claim

s on what litigants could prevail. It should do so despite failure to cite proper

 

legal authority, d

with pleading re

onfusion of legal theories, poor syntax and construction, or litigants unfamiliar

Wuirements. Freeman v. Dept of Corrections 949 F2d 360 10th Circuit (1991);

AMENDED COMHLAINT - 5

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 7

US v. Detrichs 9

( 5th Cir) 700 (1

17.

—

Seattle Police D

:19-cv-01777-RSL Document 42 Filed 06/08/20 Page 6 of 11

40 F2d 37 2nd Circuit; Boag v. Maedouall 454 US 364 70 Lev 2d 551 102
089); Haines v. Kerner 404 US 579 30 LE 2nd 652925c 9th Circuit (1974).
DEFENDANTS IN CONCERT

allege that Jenny Durkan and the US Attorney’s office acted in concert with

ppartment and Seattle Attorney’s Office and King County and King County

Prosecutor’s Office and SPD Officer Raftis to destroy and prevent me from receiving 911

recording and dd
causes of action
understanding th
States v. City) of
excessive force 4
supervision and
documents and t
damaged by her

18. | C

appeal when th

oO

ABEGG v. STAI

case, David P. M

cuments requested under public disclosures and acted to undermine or prevent
against these parties and others. This is described more fully below. It is my

at then US Attorney Jenny Durkan, (who brought the Federal case United
Seattle, Case No. 2:12-cv-01282- JLR (W.D. Wash.) regarding SPD use of
ind other improper activities and SPD was placed by the Federal Court under
monitoring for the last many years), destroyed numerous 911 recordings and
hat this lead to her termination. I was covered by this class action suit and was
actions.

learly the government cannot destroy 911 recordings of open cases or cases on
public disclosure request has been put in. For example, see the recent case of
TE OF WASHINGTON ET AL, Snohomish County 08-2-03753-1, a PDR

looney was the attorney, judge ordered WA to pay $100,000, they destroyed

911 recordings and withheld emails.

19. | Q

ne

case over the /K
County Superior

advance, Kin

0c
Q

AMENDED COMH

n 11/16/07 a Person arsoned my RV in Seattle. The City of Seattle turned the

ng County Prosecutor’s office who prosecuted STATE V. , King

Court XX-XXXXXXX. Without telling me any of their plans and plea hearings in
ounty Prosecutor’s office got the defendant sentenced to three years instead of

LAINT - 6

 

 

 
10

i]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4

:19-cv-01777-RSL Document 42 Filed 06/08/20 Page 7 of 11

10 years for usig a bomb and they destroyed the 911 records. We asked for the 911 records

for the insuranc

destroyed. K

n

go

 

County destroyd

Jennie Durka

US Attorney

between US Att

of the 911 ree

20.

complaint I filed

assault beatin
from Marysv
and other rec

Raftis is clos¢

we

in’s

gd
ille
ord

d,

a

P company and King County Prosecutor’s Office told us that the records were

County Prosecutor admitted during the later restitution hearing that King
d the recordings. I was told of that hearing and was there. Later I was told that

office had actually destroyed the 911 recordings (the case had been sent to the

s dffice to consider a bombing charge). This shows a potential conspiracy
prney’s office and King County Prosecutor’s office regarding the destruction
orflings.

Ip an 05/2/2011 email from Seattle Chief of Police confirming receipt of the

against SPD Officer Colleen Raftis (Unit 623, badge number 5957) for the
f me after she put a parking infraction on my RV which someone had stolen

and left on a Seattle street. The email goes on to state that the 911 recordings

Ss about the are not avail for public disclosure until the case against officer

but that in the mean time we can refer to this information under number 11-

0154, criminal charges against officer Raftis were sent to King County Prosecutor’s office for

charging on 4/14/11. On 5/2/11 I requested the 911 recordings and records, but King County

admitted they

ladyfriends with

21.

07-299932. I

the City of Sea

defendant had jd

recording.

AMENDED COME

dé

>

pu

>
—

stroyed the records and I never got them. Jenny Durkan, the US Attorney, was
officer Raftis and made this destruction happen.

was attacked on 7/22/07 in Seattle and called 911. It became Incident Number

in a public disclosure request for the 911 recording the day after the arrest and
le eventually told me that they had destroyed it and gave a lame excuse that the

ined the military and was unavailable so they closed the file and destroyed the

LAINT - 7

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cv-01777-RSL Document 42 Filed 06/08/20 Page 8 of 11

22.

CONSTITUTIONAL VIOLATIONS

‘he First Amendment guarantees access to public records. Often Freedom of

Information Acts and Public Records Acts are seen as fulfilling broader

First Amendimemt values, by facilitating speech about how the government operates and such

information 4
grievances,
23.

cannot interfé

llows exercise of first amendment right to petition the government for a redress of

Civil liberties are protections against government actions. Government, then,

sre in an individual's freedom and liberty. Amendment I gives the individual

"liberty" from the actions of the government.

24.

=|

here are also many liberties of people not defined in the Constitution, as stated

in the Ninth Amendment: The enumeration in the Constitution, of certain rights, shall not be

 

construed to derly or disparage others retained by the people. The right to information held by

the governme

o

nt |s central to democracy and government of the people and I retain that right

and given rights|under the Washington State Public Disclosure Act.

25.

Due process rights under the fifth and fourteenth amendments and equal

protection and privileges or immunities of the citizens of the United States thereunder are

guaranteed ta

right to the in

US Citizens. Here, the government and other defendants violation of my lawful

formation requested violated all these protections and guarantees and the state

courts have ignored my constitutional rights, which the Federal Court should correct here.

26.

has suffered

of records of

DAMAGES
As a direct and proximate result of the defendants’ acts or omissions, plaintiff
lanjages and losses, including but not limited to daily penalties for nondisclosure

at least the maximum amount allowed under the law, all damages and losses

AMENDED COMELAINT - 8

 

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 7

arising out of
civil law suit
King County
Court, and in
providing the

incurred fees

de

:19-cv-01777-RSL Document 42 Filed 06/08/20 Page 9 of 11

aling with the Andy Lee criminal trial, appeal and hearings and the plaintiffs

and appeal against Andy Lee, and all other hearings and appeals of the underlying

Superior Court suit, court of appeals case, petition to Washington State Supreme

thi

red

Ss court and all reviews hereof, due to defendants’ errors and omissions in not

juested records, including but not limited to, time spent, emotional distress,

and costs, and damages from severe physical injuries, emotional pain and

suffering, mentall anguish, loss of enjoyment of life, loss of wages, loss of earning capacity,

and cost of he

persons.

27.

severally, and or

AMENDED CO

 

of]

ac

di

—_

Wd

pr

SH

7

~~

alth care expenses, past and future, and for the loss of consortium for all possible

PRAYER FOR RELIEF
y HEREFORE, the plaintiff prays for judgment against defendants, jointly and
} behalf of their marital community/communities as follows:

For past and future special damages;

For emotional pain and suffering, mental anguish, and loss of enjoyment
life and reduction of expectancy;

For all possible damages or losses of plaintiff rising out of the 5/28/10

bident, including, but not limited to, past and future partial or permanent

gability, past and future medical, hospital and other health care expenses, lost

ges, partial or permanent impairment of earnings and loss of earning capacity,
bperty damage, and consequential and other damages of plaintiff.
For all possible damages or losses of plaintiff rising out of the assault by

D Officer Raftis and the defendant in my RV arson case, and assault on

22/07 in Seattle (wherein I was denied my public disclosure and damaged

MHLAINT - 9

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2

6.

et

Tu.

a

Wa
9,
tri

re)

19-cv-01777-RSL Document 42 Filed 06/08/20 Page 10 of 11

thtreby for a civil suit and an actual criminal suit brought against the
defendant),including, but not limited to, past and future partial or permanent
digability, past and future medical, hospital and other health care expenses, lost
wages, partial or permanent impairment of earnings and loss of earning capacity,

prpperty damage, and consequential and other damages of plaintiff.

For all consequential and other damages of plaintiff arising out of

defendants' acts and omissions;

For costs, attorney’s fees and witness and expert fees under RCW 42.56.

seq., RCW 4.84 et seq., including but not limited to, RCW 4.84.250, the Civil

Riles, caselaw and equitable principles; the court should award petitioner

at{orney's fees and costs under equity, Olympic Steamship case, and the civil

es and civil procedure statues; and pursuant to 42 USC 1983; 28 USC 1343

(3); 28 USC 1367 (a) and US Constitutional Amendments: First, Fifth, Ninth,

and Fourteenth.

_ For pre-judgment interest;

For any other relief the court deems just and equitable, or otherwise
itranted by the proof in this case.
For an order granting plaintiff the right to amend his Complaint prior to
Al, consistent with the evidence and additional information that might be

vealed through discovery.

Dated this 15!" day of April, 2020.

AMENDED COME

 

S/_Gene A. Palmer
Gene A. Palmer II, Pro Se
Plaintiff

LAINT - 10

 

 
 

 

20 Page 11 of 11

{01777-RSL Document 42 Filed os/os}

4 a \ At
M i ;

jf .
4
(

$

A

\
le |
\

ee  narenpaassite to a per)

ct eS SAP FR PS
eas EDEN en Tal

ry
¢2
|
|
yy
\
}
:

“le $85 Dea PRES
oe Tt 7

rtm
ee rie pen

aay auf °
- penn, vase
na raeemaantte : a -
al “em, s
o raneeseancinete ym, «nti
oa 2 ee ow" "Fe ange
TF ape FIC “ent

 

 

Alidid

Ad AG
OLOMIHSVA 40 LOTMISIG NUGLSAM

Tuned Agtalsid “Si Wasa
TUS LY

0202 80 NAF

que

 

 

 

1 LWIA qigaoT

ais

 

 

ep

GLX 1

a

C
